Citation Nr: 0422856	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a bullet wound to the right foot.   


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 27, 1944 to 
June 10, 1945 in the Recognized Guerillas.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 decision (by letter only) issued by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed a previous denial 
of a claim of entitlement to service connection for right 
foot bullet wound residuals on the grounds that new and 
material evidence was not submitted.  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  In a March 1957 decision, the RO denied the veteran's 
claim of entitlement to service connection for a bullet wound 
in the right foot.  The veteran was informed of this decision 
and of appeal rights and procedures by a letter dated on 
March 15, 1957.
 
2.  Evidence submitted since March 1957 is either cumulative 
or redundant of evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The March 1957 RO decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for a right foot bullet wound, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003). 

2.	New and material evidence has not been received since 
March 1957 to reopen the claim of entitlement to service 
connection for right foot bullet wound residuals.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for right 
foot bullet wound residuals.  The requirement that new and 
material evidence must be submitted to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board notes that, in a March 1957 rating 
decision, the RO denied service connection for right foot 
bullet wound.  The veteran was notified of this decision in a 
letter dated on March 15, 1957, and was advised that he could 
seek further review.  There is nothing in the record to 
indicate that he did not receive the notice, or that the 
notice was returned to the RO as undeliverable.  The veteran 
took no further action on this claim until December 2002, 
when he filed what appears to have been a petition to reopen 
the same claim.  After the RO confirmed the 1957 denial in 
January 2003, the veteran perfected an appeal to the Board.    

Given that no communication was received from the veteran 
indicating disagreement with or an intent to appeal the 1957 
rating decision during the appeal period (that is, within one 
year after March 15, 1957) with subsequent perfection of 
appeal, the 1957 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003). 

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, evidence submitted since the March 1957 RO decision is 
of concern for the purpose of determining whether new and 
material evidence has been received to reopen the instant 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, it may then proceed to evaluate 
the merits of the claim based on the entire record, after 
ensuring that the duty to assist (discussed in a separate 
section below) has been fulfilled.  In order for evidence to 
be sufficient to reopen a previously denied and final claim, 
it must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the March 1957 RO decision.  Evidence concerning 
the right foot bullet wound residuals associated with the 
claims folder after March 1957 consists of the following, as 
summarized:

(1)  Numerous written statements submitted by the veteran 
essentially alleging that he sustained a right foot bullet 
wound in active service and that he continues to suffer from 
residual effects therefrom.   

(2)  Numerous affidavits submitted by laypersons (many who 
reportedly served with the veteran during World War II, or 
are spouses of those who did), attesting to their knowledge 
that the veteran sustained a gunshot wound in his right foot 
while fighting the Japanese.  There is no specific date given 
as to when this injury allegedly occurred.  Some references 
are made to "year ending of 1943" or "towards the 
beginning of 1944"; however, it is not clear whether these 
references are being made to the time period during which 
these veterans fought the Japanese, or whether they 
specifically are attesting to their knowledge that the 
alleged injury happened during this time.  See, e.g., 
affidavits of Messrs. F. Q. B. and A. B. A.    

(3)  Two "medical certificates" from Dr. R. G. M., City 
Officer of the Ormoc City, Philippines, Health Office.  One 
is not dated, but states that the veteran was examined on 
April 14, 2003, and that he has a "thru and thru" gunshot 
wound in the right foot as a result of the "alleged 
happening" in the "Year ending of 1943."  The second 
certificate, dated in December 2003, provides that the 
veteran has symptoms of "neural pain of the right leg 
secondary to gunshot wound at the right foot . . . [which] 
has been experienced by [the veteran] since the start of the 
wound inflected to his right foot."        

First, as to whether the above evidence is new, none of the 
evidence summarized above was of record in March 1957.  In 
this sense, all of this evidence is new.

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  The 
threshold for determining that new evidence is also material 
is not high - the new evidence simply must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  Simply put, the "new" evidence, either 
on its own or with previously submitted evidence, must help 
establish a fact essential to determine service connection 
for the claimed right foot gunshot injury residuals.  It must 
provide some basis upon which a causal link or relationship 
between current right foot/leg symptoms and active service 
can be found.  See requirements for establishing service 
connection in 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003); Pond v. West, 12 Vet. App. 341 
(1999).  

On the issue of materiality, it is noted that the prior, 
final 1957 rating decision denied the service connection 
claim not because there was no evidence supporting the 
allegation that the veteran had a right foot injury.  Rather, 
the claim was denied apparently in part on the grounds that, 
based upon evidence presented, the claimed gunshot wound was 
sustained in September 1944, before active service.  In fact, 
the evidence considered at that time apparently included a 
hospital release record and affidavits indicating that the 
injury was sustained in September 1944.  There was no medical 
evidence of aggravation of the injury during active service.  
See March 1957 rating decision.     

Accordingly, for the above-summarized "new" evidence to 
also be material for the purposes of reopening the claim, it 
should address the crux of the claim in some way.  For 
instance, new evidence indisputably showing that the evidence 
considered in March 1957 was factually inaccurate (e.g., the 
veteran sustained the gunshot injury on or after October 27, 
1944, when he began active service in the Recognized 
Guerillas), or medical evidence showing that his gunshot 
wound was aggravated between active service from October 27, 
1944 to June 10, 1945, could pass the "materiality" 
threshold for the purposes of reopening the claim.

The substance of the "new" evidence summarized above 
concerning the veteran's repeated allegations that he 
sustained a gunshot wound in service which should be service-
connected was known before May 1957.  As such, while the 
statements submitted in support of the claim now on appeal 
are new in the sense that they were not of record almost five 
decades ago, to the extent that they substantively repeat 
prior allegations, they are duplicative and cumulative and do 
not constitute new and material evidence.  Similarly, while 
the layperson affidavits submitted in support of the petition 
to reopen all state that the veteran sustained a gunshot 
injury during service, none clearly state when the injury 
took place.  At most, some merely indicate that the incident 
took place near the end of 1943 or the beginning of 1944.  
Whether the incident took place at the end of 1943 or in 
early 1944, as the veteran did not begin active service until 
October 1944, these affidavits do not provide new and 
material evidence in the sense that the RO already had 
determined in 1957 that the purported injury took place 
before active service.

Further on the issue of materiality, the Board acknowledges 
that the veteran certainly is qualified to report his 
symptoms and his belief that current right foot/leg symptoms 
are related to active service.  However, as the veteran is 
not shown to be a medical professional qualified to opine on 
an etiological, or causal, relationship between such symptoms 
or a current disease or disorder and in-service events, his 
allegations as to causation are not probative on the issue 
before the Board.  The law provides that, with respect to 
questions involving diagnosis or causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish a 
medical nexus or the presence of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if new, cannot be the 
predicate to reopen).  Evidence of such a relationship, as 
discussed above, is needed to establish service connection.  

Further, as for Dr. R. G. M.'s medical certificates, they 
indicate that the veteran currently has a medical problem 
apparently affecting his right leg and foot.  They also 
attribute the problems to an "alleged happening" in 
service.  However, the Board finds that the opinion was 
based, at least in part, upon presumed, uncorroborated 
"fact."  More specifically, the opinion apparently was 
rendered assuming the truth of the accounting as given by the 
veteran - that he sustained a bullet wound in his right foot 
in active service.  The Board further questions the 
credibility of these "certificates," as one certificate 
specifically states: "This certification is issued this 17th 
day of December 2003 upon the request of [the veteran] in 
connection with whatever legal purpose this [may] serve 
him."  (Italics supplied.)  Further eroding the credibility 
of this physician's opinion is that the repeated use of the 
word "alleged" in reference to when, how, and where the 
claimed gunshot injury occurred, which strongly suggests that 
the certificate was prepared assuming the truth of the 
veteran's accounting about the alleged in-service injury.  
Further, as noted above, with respect to new medical 
evidence, the crux of the issue here is whether there was 
aggravation of a pre-existing injury during active service, 
as determined by a medical doctor.  Dr. R. G. M.'s statement, 
essentially memorializing the veteran's own statement that he 
had symptoms since the injury, does not suffice for this 
purpose.   

Based on all of the foregoing, the Board must conclude that 
no material evidence has been presented to reopen the 
previously disallowed claim; the March 1957 decision remains 
final; and the claim is not reopened.  Inasmuch as the 
preponderance of the evidence is against the claim, the 
benefit-of-reasonable doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See recent decision of the U.S. Court of Appeals 
for Veterans Claims (Court), in Pelegrini v. Sec'y of 
Veterans Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

With respect to claims to reopen, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).     

Here, the Board finds that VA has satisfied its VCAA 
obligations.  First, as for the duty to notify, the RO sent 
the veteran a November 2003 VCAA letter, which discussed the 
veteran's and VA's respective responsibilities under VCAA, 
what evidence is needed to reopen a service connection claim, 
including what is meant by "new and material" evidence, 
what information and evidence is missing from the file, and 
what development had been undertaken to date.  It also asked 
the veteran to tell the RO about "additional information or 
evidence" for which he wanted the RO's help in obtaining, or 
to provide such information or evidence himself.  Moreover, 
through the rating decision, Statement of the Case (SOC), and 
Supplemental SOCs, the veteran was on notice as to what the 
evidence must show to substantiate a petition to reopen a 
service connection claim, and what was considered in 
evaluating the claim.  Further, the SOC discussed substantial 
portions of VCAA and VA regulations concerning the duties to 
notify and assist, and the VA's and veteran's respective 
responsibilities in claim development.  

While the VCAA letter was sent after the rating decision 
giving rise to this appeal, this is a technical defect that 
amounts to harmless error in this case.  Before and after 
November 2003, the veteran submitted a substantial amount of 
evidence and argument - in the form of personal statements 
and layperson affidavits - in support of his claim, as well 
as two doctor's certificates.  Nothing in the record suggests 
that the veteran takes exception with respect to the VA's 
compliance with notification provisions of the VCAA.    

In this connection, it is noted that the Pelegrini Court 
explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that every VCAA notice issued 
after the AOJ decision on appeal is void ab initio; rather, 
the intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case to give the veteran ample 
opportunity to substantiate his claim, but that a case-by-
case evaluation may be necessary certain cases.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Medical and 
lay evidence has been obtained and associated with the claims 
folder.  The veteran had an opportunity to testify personally 
in connection with this appeal, but chose not to exercise 
this right.  Nothing in the record indicates that the veteran 
had identified any relevant records for which he wanted the 
VA's assistance in obtaining that are not presently included 
in the record.  The Board concludes, therefore, that the duty 
to assist also has been fulfilled.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  






ORDER

As new and material evidence has not been submitted, the 
previously denied and final claim of entitlement to service 
connection for right foot bullet wound residuals is not 
reopened, and remains denied. 



                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



